     Case 5:18-cv-02439-AB-SHK Document 1 Filed 11/19/18 Page 1 of 10 Page ID #:1


 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
     Michael J. Manning, Esq. (State Bar No. 286879)
 2   Craig G. Côté, Esq. (State Bar No. 132885)
 3   MANNING LAW, APC
     4667 MacArthur Blvd., Suite 150
 4   Newport Beach, CA 92660
 5   Office: (949) 200-8755
     ADAPracticeGroup@manninglawoffice.com
 6

 7

 8
     Attorneys for Plaintiff: JAMES RUTHERFORD
 9

10
                                UNITED STATES DISTRICT COURT
11
             CENTRAL DISTRICT OF CALIFORNIA - EASTERN DIVISION
12

13
     JAMES RUTHERFORD, an                   Case No.
14   individual,                            Complaint For Damages And
15                                          Injunctive Relief For:
                   Plaintiff,
16
     v.                                     1. VIOLATIONS OF THE
17                                             AMERICANS WITH DISABILITIES
18                                             ACT OF 1990, 42 U.S.C. §12181 et
     RED LION INN AND SUITES, a                seq.
19   business of unknown form; REST
20   BEST, LLC, a California limited        2. VIOLATIONS OF THE UNRUH
     liability corporation; and DOES 1-        CIVIL RIGHTS ACT, CALIFORNIA
21   10, inclusive,                            CIVIL CODE § 51 et seq.
22
                        Defendants.
23

24

25         Plaintiff, JAMES RUTHERFORD (“Plaintiff”), complains of Defendants
26   RED LION INN AND SUITES, a business of unknown form; REST BEST, LLC, a
27   California limited liability corporation; and DOES 1-10 (“Defendants”) and alleges
28   as follows:

                                             1
                                          COMPLAINT
     Case 5:18-cv-02439-AB-SHK Document 1 Filed 11/19/18 Page 2 of 10 Page ID #:2


 1                                          PARTIES:
 2         1.     Plaintiff is an adult California resident. Plaintiff is substantially limited
 3
     in performing one or more major life activities, including but not limited to:
 4
     walking, standing, ambulating, sitting, in addition to twisting, turning, and grasping
 5

 6   objects. As a result of these disabilities, Plaintiff relies upon mobility devices,

 7   including at times a wheelchair, to ambulate. With such disabilities, Plaintiff
 8   qualifies as a member of a protected class under the Americans with Disabilities Act
 9
     (“ADA”), 42 U.S.C. §12102(2) and the regulations implementing the ADA set forth
10
     at 28 C.F.R. §§ 36.101 et seq. At the time of Plaintiff’s visits to Defendant’s facility
11

12   and prior to instituting this action, Plaintiff suffered from a “qualified disability”

13   under the ADA, including those set forth in this paragraph. Plaintiff is also the
14   holder of a Disabled Person Parking Placard.
15         2.     Plaintiff brings this action acting as a “private attorney general” as
16   permitted under the American with Disabilities Act of 1990 (“ADA”) to privatize
17   enforcement of the ADA without the American tax payer(s) bearing the financial tax
18   burden for such action.
19         3.     Defendant REST BEST, LLC, a California limited liability corporation,
20   owned the property located at 480 S. Redlands Avenue, Perris, CA 92570
21   (“Property”) in May, 2018 and September, 2018.
22         4.     Defendant REST BEST, LLC, a California limited liability corporation,
23   owns the Property currently.
24         5.     RED LION INN AND SUITES a business entity form unknown,
25   owned, operated and controlled the business of Red Lion Inn and Suites
26   (“Business”) in May, 2018 and September, 2018
27         6.     RED LION INN AND SUITES, a business entity form unknown, owns,
28   operates and controls the Business currently.
                                                 2
                                            COMPLAINT
     Case 5:18-cv-02439-AB-SHK Document 1 Filed 11/19/18 Page 3 of 10 Page ID #:3


 1          7.      Plaintiff does not know the true names of Defendants, their business
 2   capacities, their ownership connection to the Property and Business, or their relative
 3   responsibilities in causing the access violations herein complained of, and alleges a
 4   joint venture and common enterprise by all such Defendants. Plaintiff is informed
 5   and believes that each of the Defendants herein, including Does 1 through 10,
 6   inclusive, is responsible in some capacity for the events herein alleged, or is a
 7   necessary party for obtaining appropriate relief. Plaintiff will seek leave to amend
 8   when the true names, capacities, connections, and responsibilities of the Defendants
 9   and Does 1 through 10, inclusive, are ascertained.
10                               JURISDICTION AND VENUE
11          8.      This Court has subject matter jurisdiction over this action pursuant
12   to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans
13   with Disabilities Act of 1990, 42 U.S.C. § 12101, et seq. ("ADA").
14          9.      This court has supplemental jurisdiction over Plaintiff’s non-federal
15   claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s UCRA claims are so
16   related to Plaintiff’s federal ADA claims in that they have the same nucleus of
17   operative facts and arising out of the same transactions, they form part of the same
18   case or controversy under Article III of the United States Constitution.
19          10.     Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
20   Property which is the subject of this action is located in this district and because
21   Plaintiff’s causes of action arose in this district.
22                                FACTUAL ALLEGATIONS
23          11.     Plaintiff went to the Business in May, 2018 and September, 2018 to
24   rent a room.
25          12.     The Business, including the Property, is a facility open to the public, a
26   place of public accommodation, and a business establishment.
27          13.     Parking spaces are some of the facilities, privileges and advantages
28   reserved by Defendants to persons patronizing the Business and Property.
                                                  3
                                             COMPLAINT
     Case 5:18-cv-02439-AB-SHK Document 1 Filed 11/19/18 Page 4 of 10 Page ID #:4


 1         14.    Unfortunately, although parking spaces were some of the facilities
 2   reserved for patrons, there were barriers for persons with disabilities that cause the
 3   named facilities to fail as to compliance with the Americans with Disability Act
 4   Accessibility Guidelines (“ADAAG”) in May, 2018 and September, 2018, or at any
 5   time thereafter up to and including, the date of the filing of this complaint.
 6         15.    Instead of having architectural barrier free facilities for patrons with
 7   disabilities, Plaintiff experienced the following at the Business and Property: there is
 8   no ADASAD compliant van accessible parking signage at the parking spaces near
 9   the main entrance in violation of Section 502.6; the ramp at the accessible parking
10   space access aisle in the rear parking area has a slope of 23% which exceeds the
11   maximum allowed of 8.3% per Section 405.2; the curb ramp at the accessible
12   parking located in the rear projects into the accessible parking space access aisle in
13   violation of Section 406.5 which requires that curb ramps and the flared sides of
14   curb ramps shall be located so that they do not project into vehicular traffic lanes,
15   parking spaces, or parking access aisles; and, the accessible parking spaces serving
16   the main entrance have slopes and counter slopes exceeding 4% at the front parking
17   spaces and 5% at the rear parking spaces where 502.4 prohibits a slope in excess of
18   2%.
19         16.    Subject to the reservation of rights to assert further violations of law
20   after a site inspection found infra, Plaintiff asserts there are additional ADA
21   violations which affect him personally.
22         17.    Plaintiff is informed and believes and thereon alleges that, currently,
23   there are no compliant, accessible Business facilities designed, reserved and
24   available to persons with disabilities at the Business in addition to that alleged supra.
25         18.    Plaintiff is informed and believes and thereon alleges that Defendants
26   had no policy or plan in place to make sure that the parking spaces were compliant
27   for persons with disabilities and remained compliant prior to May, 2018 and
28   September, 2018.
                                                4
                                           COMPLAINT
     Case 5:18-cv-02439-AB-SHK Document 1 Filed 11/19/18 Page 5 of 10 Page ID #:5


 1          19.      Plaintiff is informed and believes and thereon alleges Defendants have
 2   no policy or plan in place to make sure that the complaints of violations alleged
 3   above are available to persons with disabilities and remain compliant currently.
 4          20.      Plaintiff personally encountered the above alleged barriers when
 5   attempting to access the Business and Property.            These inaccessible conditions
 6   denied the Plaintiff full and equal access and caused him difficulty, humiliation,
 7   frustration and upset.
 8          21.      As an individual with a mobility disability who at times is dependent
 9   upon a mobility device, Plaintiff has a keen interest in whether public
10   accommodations have architectural barriers that impede full accessibility to those
11   accommodations by individuals with mobility impairments.
12          22.      Plaintiff is being deterred from patronizing the Business and its
13   accommodations on particular occasions, but intends to return to the Business for the
14   dual purpose of availing himself of the goods and services offered to the public and
15   to ensure that the Business ceases evading its responsibilities under federal and state
16   law.
17          23.      As a result of his difficulty, humiliation, and frustration because of the
18   inaccessible condition of the facilities of the Business, Plaintiff did not fully access
19   the Business or Property. However, Plaintiff would like to return to the location
20   given its close proximity to an area he frequents from time to time.
21          24.      The defendants have failed to maintain in working and useable
22   conditions those features required to provide ready access to persons with
23   disabilities.
24          25.      The violations identified above are easily removed without much
25   difficulty or expense. They are the types of barriers identified by the Department of
26   Justice as presumably readily achievable to remove and, in fact, these barriers are
27   readily achievable to remove. Moreover, there are numerous alternative
28   accommodations that could be made to provide a greater level of access if complete
                                                   5
                                              COMPLAINT
     Case 5:18-cv-02439-AB-SHK Document 1 Filed 11/19/18 Page 6 of 10 Page ID #:6


 1   removal were not achievable.
 2         26.     Given the obvious and blatant violation alleged hereinabove, Plaintiff
 3   alleges, on information and belief, that there are other violations and barriers in the
 4   site that relate to his disabilities. Plaintiff will amend the complaint, to provide
 5   proper notice regarding the scope of this lawsuit, once he conducts a site inspection.
 6   However, please be on notice that Plaintiff seeks to have all barriers related to their
 7   disabilities remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding
 8   that once a plaintiff encounters one barrier at a site, he can sue to have all barriers
 9   that relate to his disability removed regardless of whether he personally encountered
10   them).
11         27.     Given the obvious and blatant violation alleged hereinabove, Plaintiff
12   alleges, on information and belief, that the failure to remove these barriers was
13   intentional because: (1) these particular barriers are intuitive and obvious; (2) the
14   defendants exercised control and dominion over the conditions at this location, and
15   therefore, (3) the lack of accessible facilities was not an accident because had the
16   defendants intended any other configuration, they had the means and ability to make
17   the change.
18         28.     Without injunctive relief, plaintiff will continue to be unable to fully
19   access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
20                               FIRST CAUSE OF ACTION
21   VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
22                                  42 U.S.C. § 12181 et seq.
23         29.     Plaintiff re-alleges and incorporates by reference all paragraphs alleged
24   above and each and every other paragraph in this Complaint necessary or helpful to
25   state this cause of action as though fully set forth herein.
26         30.     Under the ADA, it is an act of discrimination to fail to ensure that the
27   privileges, advantages, accommodations, facilities, goods, and services of any place
28   of public accommodation are offered on a full and equal basis by anyone who owns,
                                                 6
                                            COMPLAINT
     Case 5:18-cv-02439-AB-SHK Document 1 Filed 11/19/18 Page 7 of 10 Page ID #:7


 1   leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
 2   Discrimination is defined, inter alia, as follows:
 3                a.     A failure to make reasonable modifications in policies, practices,
 4                       or procedures, when such modifications are necessary to afford
 5                       goods, services, facilities, privileges, advantages, or
 6                       accommodations to individuals with disabilities, unless the
 7                       accommodation would work a fundamental alteration of those
 8                       services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 9                b.     A failure to remove architectural barriers where such removal is
10                       readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
11                       defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
12                       Appendix "D".
13                c.     A failure to make alterations in such a manner that, to the
14                       maximum extent feasible, the altered portions of the facility are
15                       readily accessible to and usable by individuals with disabilities,
16                       including individuals who use wheelchairs, or to ensure that, to
17                       the maximum extent feasible, the path of travel to the altered area
18                       and the bathrooms, telephones, and drinking fountains serving
19                       the area, are readily accessible to and usable by individuals with
20                       disabilities. 42 U.S.C. § 12183(a)(2).
21         31.    Any business that provides parking spaces must provide accessible
22   parking spaces. 1991 Standards § 4.1.2(5). 2010 Standards § 208. Under the 1991
23   Standards, parking spaces and access aisles must be level with surface slopes not
24   exceeding 1:50 (2.0%) in all directions. 1991 Standards § 4.6.2. Under the 2010
25   Standards, access aisles shall be at the same level as the parking spaces they serve.
26   Changes in level are not permitted. 2010 Standards § 502.4. "Access aisles are
27   required to be nearly level in all directions to provide a surface for wheelchair
28   transfer to and from vehicles." 2010 Standards § 502.4 Advisory. Specifically, built
                                                7
                                           COMPLAINT
     Case 5:18-cv-02439-AB-SHK Document 1 Filed 11/19/18 Page 8 of 10 Page ID #:8


 1   up curb ramps are not permitted to project into access aisles and parking spaces. Id.
 2   No more than a 1:48 slope is permitted. Standards § 502.4.
 3         32.    Here, the failure to ensure that accessible facilities were available and
 4   ready to be used by Plaintiff is a violation of law.
 5         33.    A public accommodation must maintain in operable working condition
 6   those features of its facilities and equipment that are required to be readily accessible
 7   to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 8         34.    Given its location and options, Plaintiff will continue to desire to
 9   patronize the Business but he has been and will continue to be discriminated against
10   due to lack of accessible facilities and, therefore, seek injunctive relief to remove the
11   barriers.
12                              SECOND CAUSE OF ACTION
13   VIOLATION OF THE UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL
14                                      CODE § 51 et seq.
15         35.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
16   above and each and every other paragraph in this Complaint necessary or helpful to
17   state this cause of action as though fully set forth herein.
18         36.    California Civil Code § 51 et seq. guarantees equal access for people
19   with disabilities to the accommodations, advantages, facilities, privileges, and
20   services of all business establishments of any kind whatsoever. Defendants are
21   systematically violating the UCRA, Civil Code § 51 et seq.
22         37.    Because Defendants violate Plaintiff’s rights under the ADA, they also
23   violated the Unruh Civil Rights Act and are liable for damages. (Civ. Code § 51(f),
24   52(a).) These violations are ongoing.
25         38.    Defendants’ actions constitute intentional discrimination against
26   Plaintiff on the basis of their individual disabilities, in violation of the UCRA, Civil
27   Code § 51 et seq. Plaintiff is informed and believes and thereon alleges Defendants
28   have been previously put on actual notice that its premises are inaccessible to
                                                 8
                                            COMPLAINT
     Case 5:18-cv-02439-AB-SHK Document 1 Filed 11/19/18 Page 9 of 10 Page ID #:9


 1   Plaintiff as above alleged. Despite this knowledge, Defendants maintain the
 2   Property and Business in an inaccessible form.
 3                                         PRAYER
 4   WHEREFORE, Plaintiff prays that this court award damages provide relief as
 5   follows:
 6         1.     A preliminary and permanent injunction enjoining Defendants from
 7   further violations of the ADA, 42 U.S.C. § 12181 et seq., and UCRA, Civil Code §
 8   51 et seq. with respect to its operation of the Business and Subject Property; Note:
 9   Plaintiff is not invoking section 55 of the California Civil Code and is not
10   seeking injunctive relief under the Disable Persons Act at all.
11         2.     An award of actual damages and statutory damages of not less than
12   $4,000 per violation pursuant to § 52(a) of the California Civil Code and $4,000 for
13   each time he visits an establishment that contains architectural barriers that deny the
14   Plaintiff of full and equal enjoyment of the premises (Feezor v. Del Taco, Inc.
15   (2005) 431 F.Supp.2d 1088, 1091.)
16         3.     An additional award of $4,000.00 as deterrence damages for each
17   violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
18   LEXIS 150740 (USDC Cal, E.D. 2016);
19         4.     For reasonable attorneys' fees, litigation expenses, and costs of suit,
20   pursuant to 42 U.S.C. § 12205; California Civil Code § 52;
21

22

23

24

25

26

27
28
                                                9
                                           COMPLAINT
     Case 5:18-cv-02439-AB-SHK Document 1 Filed 11/19/18 Page 10 of 10 Page ID #:10


 1                                DEMAND FOR JURY TRIAL
 2          Plaintiff hereby respectfully request a trial by jury on all appropriate issues
 3    raised in this Complaint.
 4

 5    Dated: November 19, 2018               MANNING LAW, APC
 6

 7                                     By: /s/ Joseph R. Manning Jr., Esq.
                                          Joseph R. Manning Jr., Esq.
 8                                        Michael J. Manning, Esq.
 9                                        Craig G. Côté, Esq.
                                          Attorneys for Plaintiff
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28
                                                10
                                            COMPLAINT
